DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
Claims 1-21 of this application is patentably indistinct from claims 1-21 of Application No. 16/669111. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No. 16/669111 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 10-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20120303319 to Kirkeby
Regarding Claim 1, Kirkeby discloses an accelerometer (Figs. 1-3, accelerometer 11; ¶¶ [0053]-[0060]) comprising: a microelectromechanical systems (MEMS) device that includes a capacitive structure having a capacitance that is configured to change in response to acceleration of an object (Figs. 1-3, capacitive MEMs accelerometer 11; ¶¶ [0053]-[0060]); and an application-specific integrated circuit (ASIC) configured to determine acceleration of the object based at least in part on changes in the capacitance of the capacitive structure (Figs. 1-3, ASIC processor 21/105 and associated circuitry; ¶¶ [0053]-[0060], [0104], [0112]-[0119]), the ASIC comprising: analog circuitry configured to measure the changes in the capacitance of the capacitive structure, the analog circuitry further configured to generate analog signals that represent the changes in the capacitance (Figs. 1-3, analogue-to-digital converter 14, processor 21/105 and associated circuitry implemented as one or more ASIC; ¶¶ [0053]-[0060], [0068]-[0074], [0104], [0112]-[0119]); an analog-to-digital converter (ADC) configured to convert the analog signals to digital signals (Figs. 1-3, analogue-to-digital converter 14 and processor 21/105 and associated circuitry implemented as one or more ASIC; ¶¶ [0053]-[0060], [0068]-[0074], [0104], [0112]-[0119]); and RMS firmware configured to perform a root-mean-square (RMS) calculation on a representation of the digital signals to provide an RMS value that represents an amount of the acceleration of the object (Figs. 1-3, processor 21/105 and associated circuitry implemented as one or more ASIC; ¶¶ [0053]-[0060], [0068]-[0074], [0104], [0112]-[0119]). 
Regarding Claim 2, Kirkeby discloses the MEMS device and the ASIC are implemented on a common semiconductor chip (Figs. 1-3, semiconductor substrate; ¶ [0113]). 
Regarding Claim 10, Kirkeby discloses the ASIC further comprises: a digital filter a digital filter configured to down-sample a rolling average of the digital signals to provide a down-sampled rolling average signal (Figs. 1-3, down sampler 103 and sample switch 101 passing and blocking (filtering) signals to reduce the sampling frequency; ¶¶ [0074]-[0094]); and wherein the RMS firmware is configured to perform the RMS calculation on the down-sampled rolling average signal to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]).
Regarding Claim 11, Kirkeby discloses the RMS firmware is configured to perform a plurality of RMS calculations on the representation of the digital signals to provide a plurality of respective RMS values that represent respective amounts of the acceleration of the object with respect to respective frequencies (Figs. 1-3, RMS processor 21/105 output according to sampling frequencies; ¶¶ [0014], [0073]-[0081], [0091]-[0108]).
Regarding Claim 12, Kirkeby discloses the RMS firmware is configured to generate an interrupt signal based at least in part on the RMS value reaching a threshold (Figs. 1-3, processor 21/105 and blackout processor or threshold detector 107; ¶¶ [0068]-[0072], [0081]-[0089]).
Regarding Claims 13-16 and 18-21, the methods of the claims appear to be met by the structure of the device of claims 1-2 and 12.

Claims 1-2, 6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby, in view of US 20060161377 to Rakkola.
With regards to Claims 1-2, 11-16 and 19-21, assuming arguendo that Kirkeby does not sufficiently disclose the ASIC comprising: analog circuitry configured to measure the changes in the capacitance of the capacitive structure, the analog circuitry further configured to generate analog signals that represent the changes in the capacitance; and an analog-to-digital converter (ADC) configured to convert the analog signals to digital signals, Rakkola discloses the ASIC comprising: analog circuitry configured to measure the changes in the capacitance of the capacitive structure, the analog circuitry further configured to generate analog signals that represent the changes in the capacitance (Figs. 1-2, signal processing ASIC 215 with analog  front end 220; ¶¶ [0039]-[0041]; and an analog-to-digital converter (ADC) configured to convert the analog signals to digital signals (Figs. 1-2, signal processing ASIC 215 with analog  front end 220 and ADC 225; ¶¶ [0039]-[0041], Note also, Rakkola discloses the ASIC comprising a processor 250 that receives further digitized accelerometer output 255 for filtering, decimation, and calibration in order to more fully analyze the accelerometer output). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kirkeby by providing the ASIC comprising: analog circuitry configured to measure the changes in the capacitance of the capacitive structure, the analog circuitry further configured to generate analog signals that represent the changes in the capacitance; and an analog-to-digital converter (ADC) configured to convert the analog signals to digital signals as in Rakkola in order to provide for a well-known alternative implementation for circuit components.
Regarding Claims 6 and 17, Kirkeby in view of Rakkola discloses accelerometer of claim 1 and method of claim 14. Furthermore, Rakkola discloses the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (Figs. 1-2, signal processing ASIC 215 with processor 250 that receives further digitized accelerometer output 255 for filtering; ¶¶ [0039]-[0041]); wherein the digital filter includes a bandpass filter configured to block frequencies that are not included in a designated frequency band (Figs. 1-2, processor 250 including low-pass, high-pass and/or bandpass filter; ¶¶ [0014]-[0020], [0039]-[0041]) and Kirkeby discloses the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]).
Regarding Claim 8, Kirkeby in view of Rakkola discloses accelerometer of claim 1. Furthermore, Rakkola discloses the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (Figs. 1-2, signal processing ASIC 215 with processor 250 that receives further digitized accelerometer output 255 for filtering; ¶¶ [0039]-[0041]); and Kirkeby discloses the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]); and wherein the digital filter is configured to sample the representation of the digital signals at a sampling frequency that is greater than or equal to an output data rate of the RMS firmware (Figs. 1-3, sample rate of 40Hz and output rate according to the RMS of N samples (at least 1, N=6 disclosed); ¶¶ [0078]-[0081], [0091]-[0097]).
Regarding Claim 9, Kirkeby in view of Rakkola discloses accelerometer of claim 1. Furthermore, Rakkola discloses the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (Figs. 1-2, signal processing ASIC 215 with processor 250 that receives further digitized accelerometer output 255 for filtering; ¶¶ [0039]-[0041]); and Kirkeby discloses the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]); and wherein the digital filter is configured to sample the representation of the digital signals at a sampling frequency that is greater than or equal to four times an output data rate of the RMS firmware (Figs. 1-3, sample rate of 40Hz and output rate according to the RMS of N samples (at least 1, N=6 disclosed); ¶¶ [0078]-[0081], [0091]-[0097]).
Regarding Claims 10 and 18, Kirkeby in view of Rakkola discloses accelerometer of claim 1 and method of claim 14. Furthermore, Rakkola discloses the ASIC further comprises: a digital filter (Figs. 1-2, processor 250 including low-pass, high-pass and/or bandpass filter; ¶¶ [0014]-[0020], [0039]-[0041]), and Kirkeby discloses down-sampling a rolling average of the digital signals to provide a down-sampled rolling average signal (Figs. 1-3, down sampler 103 and sample switch 101 configured to reduce the sampling frequency; ¶¶ [0074]-[0094]); and wherein the RMS firmware is configured to perform the RMS calculation on the down-sampled rolling average signal to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]).

Claims 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby in view of Rakkola and further in view of US 20140137069 to Duff.
With regards to Claim 3, Kirkeby or Kirkeby in view of Rakkola disclose the accelerometer of claim 1, and Rakkola further discloses the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (Figs. 1-2, signal processing ASIC 215 with processor 250 for filtering; ¶¶ [0039]-[0041]); and Kirkeby discloses the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]). However, Kirkeby or Kirkeby in view of Rakkola  do not disclose the digital filter includes at least one Butterworth filter. Duff discloses the digital filter includes at least one Butterworth filter (Fig. 3, filter response design as Butterworth filter; ¶¶ [0057]-[0077], [0093]-[0094], [0172]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kirkeby or Kirkeby in view of Rakkola by providing the digital filter includes at least one Butterworth filter as in Duff in order to provide for greater accuracy by optimizing filter response.
With regards to Claim 4, Kirkeby or Kirkeby in view of Rakkola disclose the accelerometer of claim 1, and Rakkola further discloses the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (Figs. 1-2, signal processing ASIC 215 with processor 250 for filtering; ¶¶ [0039]-[0041]); and Kirkeby discloses the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]). However, Kirkeby or Kirkeby in view of Rakkola  do not disclose the digital filter includes at least one Bessel filter. Duff discloses the digital filter includes at least one Butterworth filter (Fig. 3, filter response design as Bessel filter; ¶¶ [0057]-[0077], [0093]-[0094], [0172]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kirkeby or Kirkeby in view of Rakkola by providing the digital filter includes at least one Bessel filter as in Duff in order to provide for greater accuracy by optimizing filter response.
With regards to Claim 5, Kirkeby or Kirkeby in view of Rakkola disclose the accelerometer of claim 1, and Rakkola further discloses the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (Figs. 1-2, signal processing ASIC 215 with processor 250 for filtering; ¶¶ [0039]-[0041]); and Kirkeby discloses the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]). However, Kirkeby or Kirkeby in view of Rakkola  do not disclose the digital filter includes at least one Chebyshev filter. Duff discloses the digital filter includes at least one Butterworth filter (Fig. 3, filter response design as Chebyshev filter; ¶¶ [0057]-[0077], [0093]-[0094], [0172]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kirkeby or Kirkeby in view of Rakkola by providing the digital filter includes at least one Chebyshev filter as in Duff in order to provide for greater accuracy by optimizing filter response.
With regards to Claim 7, Kirkeby or Kirkeby in view of Rakkola disclose the accelerometer of claim 1, and Rakkola further discloses the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (Figs. 1-2, signal processing ASIC 215 with processor 250 for filtering; ¶¶ [0039]-[0041]); the digital filter includes a plurality of signal processing filters (Figs. 1-2, processor 250 including low-pass, high-pass and/or bandpass filter; ¶¶ [0014]-[0020], [0039]-[0041]), and Kirkeby discloses the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (Figs. 1-3, RMS processor 21/105; ¶¶ [0078]-[0081]). However, Kirkeby or Kirkeby in view of Rakkola  do not disclose each of the plurality of signal processing filters has a set of user-programmable coefficients that are capable of having a plurality of sets of values, at least a first set of values causing the respective signal processing filter to be configured as a Butterworth filter, at least a second set of values causing the respective signal processing filter to be configured as a Bessel filter. Duff discloses each of the plurality of signal processing filters has a set of user-programmable coefficients that are capable of having a plurality of sets of values, at least a first set of values causing the respective signal processing filter to be configured as a Butterworth filter, at least a second set of values causing the respective signal processing filter to be configured as a Bessel filter (Fig. 3, filter response design as Butterworth  or Bessel filter; ¶¶ [0057]-[0077], [0093]-[0094], [0172]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kirkeby or Kirkeby in view of Rakkola by providing each of the plurality of signal processing filters has a set of user-programmable coefficients that are capable of having a plurality of sets of values, at least a first set of values causing the respective signal processing filter to be configured as a Butterworth filter, at least a second set of values causing the respective signal processing filter to be configured as a Bessel filter as in Duff in order to provide for greater accuracy by optimizing filter response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852